67 N.Y.2d 634 (1986)
In the Matter of Frank Marin et al., Respondents,
v.
Board of Elections of the State of New York et al., Appellants.
Court of Appeals of the State of New York.
Decided January 16, 1986.
James D. Featherstonhaugh for appellants.
Raymond B. Harding for respondents.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, without costs, and petition dismissed. Question certified answered in the affirmative. We agree with the dissenters below that the failure to join all of the persons elected to party office at the September 17, 1984 organizational meeting of the Liberal Party State Committee within the time required by Election Law § 16-102 (2) was a defect that could not be cured by amendment pursuant to CPLR 1003 after the expiration *637 of the limitation period (Burns v Board of Elections, 65 N.Y.2d 949; Matter of Greenspan v O'Rourke, 27 N.Y.2d 846; Matter of Suthergreen v Westall, 6 AD2d 1014; see, Liberal Party of State of N. Y. v Board of Elections, 65 N.Y.2d 949).